                              GEORGE M. REIBER
                                 CHAPTER 13 TRUSTEE
                                 SOUTH WINTON COURT
                               3136 SOUTH WINTON ROAD
                              ROCHESTER, NEW YORK 14623
                                     (585)427-7225


                                   February 27, 2019

Honorable Paul R. Warren
Bankruptcy Judge
100 State Street
Rochester, NY 14614

Dear Judge Warren,

Re: Brian L., Sr. & Gliee V. Gunsalus
    BK Case No.: 17-20445-PRW

In preparation for our Rule 16 conference next week, I have prepared a mock
confirmation report to highlight some of the issues which stand in the way of confirming
the filed plan.
                                                    Very truly yours,


                                             /S/___________________________
                                                   George M. Reiber
                                                   Chapter 13 Trustee

GMR/hah
Xc: Kathleen Dunivin Schmitt, Esq.,
     Assistant US Trustee
    Jason DiPonzio, Esq.
    Mark Wattenberg, Esq.
    Brian & Gliee Gunsalus




Case 2-17-20445-PRW, Doc 65, Filed 02/27/19, Entered 02/27/19 16:08:03,
                 Description: Main Document , Page 1 of 1
